Order entered January 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01162-CR

                           JOHANAN JOHN FOLSOM, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-58786-P

                                           ORDER
       On December 21, 2012, the Court adopted the trial court’s finding that court reporter

Yolanda Atkins would file her portion of the reporter’s record within ten days of the December

14, 2012 hearing. The Court now has before it a letter from Ms. Atkins stating her portion of the

record cannot be filed because it was lost due to the theft of her equipment from her vehicle.

This information was not presented to the trial court and before the appeal can proceed, the Court

must have findings pursuant to Texas Rule of Appellate Procedure 34.6(f).

       Accordingly, we ORDER the trial court to conduct a hearing at which Yolanda Atkins is

present and to make findings regarding the following: (1) whether the notes of the hearings

Yolanda Atkins recorded are available; (2) if the notes are not available, whether appellant is at
fault for the loss or destruction of the notes; and (3) whether appellant and the State can agree to

a substituted record.

       We ORDER the trial court to transmit a supplemental record containing its written

findings of fact, any supporting documentation, and any orders to this Court within THIRTY

DAYS of the date of this order.

       We DIRECT the Clerk to transmit copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court; court reporter

Yolanda Atkins; and to counsel for all parties.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated when we receive the supplemental record containing its findings of fact.




                                                     /s/      DAVID W. EVANS
                                                             JUSTICE